Per Curiam.-
-This is an appeal from a money judgment entered against appellant. The case, in its inception, was a suit for the foreclosure of a lien. When the case was called for trial, appellant made objection that the action was one at law and demanded a jury trial. This, the court and counsel agreed to, provided appellant would pay the jury fee required by law. There was some discussion as to whether the verdict would be controlling or only advisory. After some consultation with appellant, counsel advised the court that they were willing to proceed; that they “might as well go ahead and try it now as any other time.” The case proceeded and was finally decided as an action for money. Granting that the application was seasonably made, we think appellant clearly waived his right to a trial by jury.
All other questions in the case depend upon the sufficiency of the testimony to sustain the findings. We have read the abstract prepared by the appellant as well as the abstract prepared by the respondent, and we conclude that the findings are amply sustained by the evidence.
Affirmed.